DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone call to applicant’s representative, Mr. Stephen Sequin, on 3/29/21. 

3.  Pending amended claims 1-9 are allowed over the prior art of record. 
In view of the interview of record of 3/29/21 with applicant’s representative, the amended claim set of 3/25/21 and the examiner amendments indicated below, the pending claims are allowed over the prior art of record, and the standing claim rejection under §35 USC §101 is withdrawn. 
Regarding the withdrawn 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of 

4.  Claims 1, 4 and 7 are further amended by the examiner as follows (in view of the most recent claim set of 3/25/21): 
	Claim 1  
A method comprising: 
creating, by a computer system, a standard luxury item profile defining a set of characteristics of a standard luxury item; 
… . 

	Claim 4  
A system comprising a processor and memory that stores a program that when executed enables the processor to perform a method comprising: 
	creating, by the processor, a standard luxury item profile defining a set of
characteristics of a standard luxury item; 
	… . 

	Claim 7  
A non-transitory storage medium configured to store instructions which, when executed by at least one processor, controls: 
creating, by the processor, a standard luxury item profile defining a set of characteristics of a standard luxury item;


5.  The following is an examiner’s statement of reasons for allowance over the prior art: 
The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 4 and 7 include substantially the features of claim 1): 
“receiving, by the computer system over the communication network from a second remote computing device, a second order to trade at least one of a second futures or a second option contract for at least one second luxury item from a second user, wherein the at least one of the second futures or the second option contract specifies that the at least one second luxury item has a plurality of respective second values for each characteristic of the set of characteristics defined by the standard luxury item profile, in which the second values are different from the first values; 
communicating, over the communication network from the computer system, the first and second orders to at least one other user of a third remote computing device; 
in real time, by the computer system: 
receiving, over the communication network from at least one fourth remote computing device, real time market data, 
continuously updating an index for the one or more luxury items generated from and responsive to the receiving of the real time market data, 
displaying, over the communication network, in a screen of the graphical user interface, the real time market data associated with the selected one of the displayed one or more luxury items, and 

delivering at least one of the selected one of the displayed one or more luxury items and the at least one second luxury item at at least one future date to satisfy the at least one of the first futures contract, the first options contract, the second futures contract, or the second options contract.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Monday - Friday 8am – 4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696